 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4 Natalia A. Lapina,                                        Case No.: 2:17-cv-01943-JAD-CWH

 5             Plaintiff
                                                                 Order Granting Request
 6 v.                                                         for Additional Time to Oppose
                                                              Motion to Dismiss [ECF No. 12]
 7 American Addiction Centers, Inc.,
                                                                         [ECF No. 17]
 8             Defendant

 9            Pro se plaintiff Natalia Lapina moves1 to extend the deadline to respond to Defendant

10 American Addiction Centers, Inc.’s motion to dismiss2 her employment-discrimination lawsuit

11 for insufficient service of process. She represents that she is attempting to obtain an attorney to

12 represent her, but she is having difficulty doing so.3

13            I find good cause for a brief extension and extend Lapina’s deadline to respond to the

14 motion to dismiss to November 16, 2018. Lapina is cautioned, however, that this case will not

15 be put on hold until she finds affordable counsel. She filed this lawsuit, and she must take all

16 necessary actions to protect her rights. No plaintiff is relieved of her obligation to comply with

17 the rules and procedures of this Court simply because she has not retained, or cannot afford to

18 retain, an attorney to represent her.4 Lapina should familiarize herself with the Federal Rules of

19

20   1
         ECF No. 17.
21   2
         ECF No. 12.
     3
         ECF No. 17.
22
     4
     King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the same rules
23 of procedure that govern other litigants.”); see also Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir.
   1995) (“Although we construe pleadings liberally in their favor, pro se litigants are bound by the
   rules of procedure.”); Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th Cir. 1986) (“[P]ro se litigants
 1 Civil Procedure and the Local Rules of this Court, as they apply—and will be enforced—in this

 2 case.

 3         Accordingly, IT IS HEREBY ORDERED that the Motion to Extend Time [ECF No. 17]

 4 is GRANTED. Plaintiff’s deadline to respond to the defendants’ motion to dismiss [ECF

 5 NO. 12] is EXTENDED to November 16, 2018. Plaintiff must file her response to that motion

 6 to dismiss [ECF No. 12] by close of business on November 16, 2018, and her failure to file a

 7 timely and proper opposition in accordance with Local Rule 7-2 may be deemed consent to

 8 granting the motion.5

 9         Dated: October 29, 2018

10                                                          _________________________________
                                                                    _______ ______________
                                                                                   __   _ ______
                                                            U.S. District
                                                                     rictt Judge
                                                                           Juddgge Jennifer
                                                                           Ju          ifer A.
                                                                                   Jennif
                                                                                       if   A. Dorsey
                                                                                               D
11

12

13

14

15

16

17

18

19

20

21

22 in the ordinary civil case should not be treated more favorably than parties with attorneys of
   record.”).
23 5
     L.R. 7-3(d). Lapina should also review the notice further explaining this process at ECF
   No. 14.

                                                    2
